DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 8, 15 and 19-20 have been amended. Claim 18 has been cancelled. Claims 1-17 and 19-20 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 16th, 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over de la Serna (US Publication No. 2019/0179549 -- "Serna") in view of Kim et al. (US Publication No. 2016/0291871 -- "Kim") in further view of Marelli et al. (US Publication No. 2018/0033491 – “Marelli”).

Regarding claim 1, Serna teaches A system comprising: a memory device; and a processing device, operatively coupled to the memory device, the processing device is to perform operations comprising: (Serna paragraph [0077], FIG. 4 illustrates a process 400 for anticipating dynamic reuse of fetched logic partitions in a reconfigurable logic device having a plurality of logic block partitions, such as the one shown in FIG. 3. The process 400 may be executed, for example, by a controller internal or external to the reconfigurable logic device. Serna contains a memory device containing a plurality of block collections, as well as a processing device for operations that can be programmed, see Serna paragraph [0040], Similar principles apply to other reconfigurable ICs, and FPGAs have been specifically identified for purposes of explanation only. For example, similar principles apply with respect to Programmable Logic Devices (PLDs) and other reconfigurable ICs described below) determining that a first block family of a plurality of block families of the memory device and a second block family of the plurality of block families satisfy a proximity condition; (Serna paragraphs [0057-0058], At act 207, a determination is made as to whether the eligible logic block(s) identified in act 206 satisfy one or more conditions. As discussed in greater detail below, the conditions may include one or more threshold conditions. For example, the threshold conditions may include temporal threshold conditions, data-dependent threshold conditions, or any other type of threshold conditions. If the one or more threshold conditions are met for at least one of the eligible logic block or blocks (207 YES), then the eligible logic block or blocks is flagged for reconfiguration, and the process 200 continues to act 208. If none of the eligible logic block or blocks satisfies the one or more threshold conditions (207 NO), then none of the logic blocks are flagged and the process 200 ends at act 210. Two separate and distinct logic block groups can be analyzed or compared/contrasted to determine if a proximity (i.e., threshold) condition is met) determining whether the first block family and the second block family meet a time-based combining criterion corresponding to the proximity condition; (Serna paragraphs [0057-0058], At act 207, a determination is made as to whether the eligible logic block(s) identified in act 206 satisfy one or more conditions. As discussed in greater detail below, the conditions may include one or more threshold conditions. For example, the threshold conditions may include temporal threshold conditions, data-dependent threshold conditions, or any other type of threshold conditions. If the one or more threshold conditions are met for at least one of the eligible logic block or blocks (207 YES), then the eligible logic block or blocks is flagged for reconfiguration, and the process 200 continues to act 208. If none of the eligible logic block or blocks satisfies the one or more threshold conditions (207 NO), then none of the logic blocks are flagged and the process 200 ends at act 210. Two separate and distinct logic block groups can be analyzed or compared/contrasted to determine if a proximity (i.e.,threshold) condition is met. As stated, this can be a temporal (time) based condition that makes the determination, for further information see Serna paragraph [0061], Alternatively, a threshold amount of time may be defined relative to other logic blocks of a group of logic blocks. For example, the threshold amount of time may be defined as a multiple of an average elapsed time since the group of logic blocks most recently executed a calculation. The threshold amount of time may be static or dynamic, and may be specified by a user or automatically determined by the IC) and responsive to determining that the first block family and the second block family meet the time-based combining criterion, (Serna paragraph [0062], The one or more threshold conditions discussed above with respect to act 207 will now be described in greater detail. In some embodiments, the one or more threshold conditions must be satisfied before an eligible logic block is reconfigured. Thresholds associated with the reconfiguration of the eligible logic block may be dependent on data type or expected data characteristics. For example, if the data is related to execution of a signal filter, threshold conditions for reconfiguration of an eligible logic block may be different than the threshold conditions for reconfiguration of an eligible logic block associated with data related to vibrations through water. The logic block groups can be determined to meet the temporal threshold condition, allowing for the reconfiguration of the aforementioned logic block groups).
Serna does not teach a first block family of a plurality of block families; a second block family, merging the first block family and the second block family; wherein the first block family is associated with a first set of voltage offsets to be applied to a first plurality of blocks of the first block family, and wherein the second block family is associated with a second set of voltage offsets to be applied to a second plurality of blocks of the second block family.
However, Kim teaches a first block family of a plurality of block families; a second block family, merging the first block family and the second block family (Kim paragraph [0013], wherein "MD" is the merging determination value, "m" is the total number of the groups of memory blocks, BLKn is the number of memory blocks included in each of the groups of memory blocks, and Wn is a weight assigned to each of the groups of memory blocks. Kim paragraph [0012], According to an embodiment, there is provided an operation method of a data storage device including a plurality of memory blocks. The operation method may include grouping the plurality of memory blocks based on the number of valid pages included in each of the plurality of memory blocks; and determining whether to perform a merging process on the groups of memory blocks based on a merging determination value, which is obtained by the following equation. Kim teaches merging a plurality of groups of memory blocks based on a determination that occurs, see Kim paragraph [0050], The merging determination table may include information for the merging determination module. For example, the merging determination table may include number of valid pages in each group of memory blocks, addresses and number of memory blocks included in each group of memory blocks, weights for each group of memory blocks, comparison thresholds, how many merging processes correspond to the number of the victim blocks, or the like. An example of the merging determination table will be described with reference with FIG. 4).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna with those of Kim. The Serna reference teaches the process of determining whether or not certain blocks or collection of blocks satisfy a particular condition, and performing a reconfiguration based on said determination. However, the Serna reference does not explicitly describe the process of merging together a plurality of memory blocks, which is what the Kim reference teaches. The process of merging blocks together is a common improving feature that can free up valuable memory space and condense the valuable and valid information together, which allows for operations such as garbage collection to occur (Kim paragraph [0009-0010], However, it takes long time to perform an erase operation in the flash memory device. Thus, a controller of the data storage device does not perform an erase operation directly on the programmed memory cells. Instead, the controller of the data storage device programs the valid data into the memory cells that have been erased. [0010] Through the above-described operation of the controller in the data storage device, the flash memory device stores both valid data and invalid data. In some cases, the controller of the data storage device performs a merging process during which valid data are collected into a concentrated region, and the invalid data are erased).

Serna in view of Kim does not teach wherein the first block family is associated with a first set of voltage offsets to be applied to a first plurality of blocks of the first block family, and wherein the second block family is associated with a second set of voltage offsets to be applied to a second plurality of blocks of the second block family.
However, Marelli teaches wherein the first block family is associated with a first set of voltage offsets to be applied to a first plurality of blocks of the first block family, and wherein the second block family is associated with a second set of voltage offsets to be applied to a second plurality of blocks of the second block family; (Marelli paragraphs [0082-0083], In the present embodiment the LRP correction values stored in LRP table 10 include three values, an endurance correction value (SHIFT_A), a retention timing correction value (SHIFT_B) and a read disturb correction value (SHIFT_C) and the LRP circuit 7 is operable to identify either the endurance value, the retention timing correction value or the read disturb correction value and add the identified value to the voltage shift value of each of the threshold voltages in the set of updated threshold voltage offset values corresponding to the page group of the closed block to obtain a first set of local reference positioning threshold voltage offset values. A different one of the endurance value, the retention timing correction value and the read disturb correction value is then identified and is added to the voltage shift value of each of the threshold voltages in the set of updated threshold voltage offset values corresponding to the page group of the closed block to obtain a second set of LRP threshold voltage offset values. The one of the endurance value, the retention timing correction value and the read disturb correction value that has not yet been used is then identified and is added to the voltage shift value of each of the threshold voltages in the set of updated threshold voltage offset values corresponding to the page group of the closed block to obtain a third set of LRP threshold voltage offset values. The blocks may be associated with different sets of voltage offsets corresponding to different blocks. The blocks may be implemented as block groups/families, see Marelli paragraph [0046], In one embodiment, in addition to grouping pages, blocks are grouped to reduce the number of page groups that need to be managed. In one exemplary embodiment the blocks of each nonvolatile memory device are divided into 32 block groups that may correspond to channels of nonvolatile memory system 1, reducing the number of page groups of each nonvolatile memory device 20 to 768 and reducing the number of page groups in nonvolatile memory system 1 to 98,304. Also see Marelli paragraph [0098], In an alternate embodiment the usage characteristic threshold is a block group threshold (e.g., determining the number of P/E cycles for all blocks in a block group or the greatest number of P/E cycles for any block in the group and comparing it to a corresponding block group P/E threshold), and all subsequent reads of blocks in the block group meeting the usage characteristic threshold are performed using a threshold voltage shift read instruction).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim with those of Marelli. Marelli teaches associating a first block and second block with different sets of voltage offsets that are to be applied. The voltage offset values can also be related to the aforementioned proximity condition. Using different voltage offsets allows the system to more easily identify certain elements such as storage patterns, index markers, retention timers among other various features. The voltage offsets allow for correction values to be more easily implemented (Marelli paragraph [0082], Referring now to step 118 of FIG. 5, local reference positioning (LRP) operation is performed by LRP circuit 7 that is operable to calculate and store LRP reference voltage offsets in the background immediately after each calculation of a new set of updated threshold voltage offset values in steps 201-213. In the present embodiment memory storage 4 of FIG. 1 includes a local reference positioning (LRP) table 10 that includes sets of local reference positioning threshold voltage correction values and corresponding index values that identify different combinations of endurance events, retention timer events and read disturb events. In this embodiment local reference positioning (LRP) circuit 7 is operable to identify an index value that corresponds to the endurance events, retention timer events and read disturb events occurring in the closed block and index the LRP table 10 using the identified index value to obtain a local reference positioning correction value. The local reference positioning circuit 7 is then operable to add the local reference position correction value to the most recently determined set of updated threshold voltage offset values to obtain the set of local reference positioning threshold voltage offset values).

Regarding claim 15, Serna teaches A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: (Serna paragraph [0077], FIG. 4 illustrates a process 400 for anticipating dynamic reuse of fetched logic partitions in a reconfigurable logic device having a plurality of logic block partitions, such as the one shown in FIG. 3. The process 400 may be executed, for example, by a controller internal or external to the reconfigurable logic device. Serna contains a memory device containing a plurality of block collections, as well as a processing device for operations that can be programmed, see Serna paragraph [0040], Similar principles apply to other reconfigurable ICs, and FPGAs have been specifically identified for purposes of explanation only. For example, similar principles apply with respect to Programmable Logic Devices (PLDs) and other reconfigurable ICs described below) determining that a first block family of a plurality of block families of the memory device and a second block family of the plurality of block families satisfy a proximity condition; (Serna paragraphs [0057-0058], At act 207, a determination is made as to whether the eligible logic block(s) identified in act 206 satisfy one or more conditions. As discussed in greater detail below, the conditions may include one or more threshold conditions. For example, the threshold conditions may include temporal threshold conditions, data-dependent threshold conditions, or any other type of threshold conditions. If the one or more threshold conditions are met for at least one of the eligible logic block or blocks (207 YES), then the eligible logic block or blocks is flagged for reconfiguration, and the process 200 continues to act 208. If none of the eligible logic block or blocks satisfies the one or more threshold conditions (207 NO), then none of the logic blocks are flagged and the process 200 ends at act 210. Two separate and distinct logic block groups can be analyzed or compared/contrasted to determine if a proximity (i.e.,threshold) condition is met) determine whether the first block family and the second block family meet a time-based combining criterion corresponding to the proximity condition; (Serna paragraphs [0057-0058], At act 207, a determination is made as to whether the eligible logic block(s) identified in act 206 satisfy one or more conditions. As discussed in greater detail below, the conditions may include one or more threshold conditions. For example, the threshold conditions may include temporal threshold conditions, data-dependent threshold conditions, or any other type of threshold conditions. If the one or more threshold conditions are met for at least one of the eligible logic block or blocks (207 YES), then the eligible logic block or blocks is flagged for reconfiguration, and the process 200 continues to act 208. If none of the eligible logic block or blocks satisfies the one or more threshold conditions (207 NO), then none of the logic blocks are flagged and the process 200 ends at act 210. Two separate and distinct logic block groups can be analyzed or compared/contrasted to determine if a proximity (i.e., threshold) condition is met. As stated, this can be a temporal (time) based condition that makes the determination, for further information see Serna paragraph [0061], Alternatively, a threshold amount of time may be defined relative to other logic blocks of a group of logic blocks. For example, the threshold amount of time may be defined as a multiple of an average elapsed time since the group of logic blocks most recently executed a calculation. The threshold amount of time may be static or dynamic, and may be specified by a user or automatically determined by the IC) and responsive to determining that the first block family and the second block family meet the time-based combining criterion, (Serna paragraph [0062], The one or more threshold conditions discussed above with respect to act 207 will now be described in greater detail. In some embodiments, the one or more threshold conditions must be satisfied before an eligible logic block is reconfigured. Thresholds associated with the reconfiguration of the eligible logic block may be dependent on data type or expected data characteristics. For example, if the data is related to execution of a signal filter, threshold conditions for reconfiguration of an eligible logic block may be different than the threshold conditions for reconfiguration of an eligible logic block associated with data related to vibrations through water. The logic block groups can be determined to meet the temporal threshold condition, allowing for the reconfiguration of the aforementioned logic block groups).
Serna does not teach a first block family of a plurality of block families; a second block family, merge the first block family and the second block family; wherein the first block family and the second block family are assigned to a first threshold voltage offset bin, and wherein the first threshold voltage offset bin defines voltage offsets to be applied for a read operation same for all block families associated with the first threshold voltage bin.
However, Kim teaches a first block family of a plurality of block families; a second block family, merge the first block family and the second block family (Kim paragraph [0013], wherein "MD" is the merging determination value, "m" is the total number of the groups of memory blocks, BLKn is the number of memory blocks included in each of the groups of memory blocks, and Wn is a weight assigned to each of the groups of memory blocks. Kim paragraph [0012], According to an embodiment, there is provided an operation method of a data storage device including a plurality of memory blocks. The operation method may include grouping the plurality of memory blocks based on the number of valid pages included in each of the plurality of memory blocks; and determining whether to perform a merging process on the groups of memory blocks based on a merging determination value, which is obtained by the following equation. Kim teaches merging a plurality of groups of memory blocks based on a determination that occurs, see Kim paragraph [0050], The merging determination table may include information for the merging determination module. For example, the merging determination table may include number of valid pages in each group of memory blocks, addresses and number of memory blocks included in each group of memory blocks, weights for each group of memory blocks, comparison thresholds, how many merging processes correspond to the number of the victim blocks, or the like. An example of the merging determination table will be described with reference with FIG. 4).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna with those of Kim. The Serna reference teaches the process of determining whether or not certain blocks or collection of blocks satisfy a particular condition, and performing a reconfiguration based on said determination. However, the Serna reference does not explicitly describe the process of merging together a plurality of memory blocks, which is what the Kim reference teaches. The process of merging blocks together is a common improving feature that can free up valuable memory space and condense the valuable and valid information together, which allows for operations such as garbage collection to occur (Kim paragraph [0009-0010], However, it takes long time to perform an erase operation in the flash memory device. Thus, a controller of the data storage device does not perform an erase operation directly on the programmed memory cells. Instead, the controller of the data storage device programs the valid data into the memory cells that have been erased. [0010] Through the above-described operation of the controller in the data storage device, the flash memory device stores both valid data and invalid data. In some cases, the controller of the data storage device performs a merging process during which valid data are collected into a concentrated region, and the invalid data are erased).

Serna in view of Kim does not teach wherein the first block family and the second block family are assigned to a first threshold voltage offset bin, and wherein the first threshold voltage offset bin defines voltage offsets to be applied for a read operation same for all block families associated with the first threshold voltage bin.
However, Marelli teaches wherein the first block family and the second block family are assigned to a first threshold voltage offset bin, and wherein the first threshold voltage offset bin defines voltage offsets to be applied for a read operation same for all block families associated with the first threshold voltage bin (Marelli paragraphs [0082-0083], In the present embodiment the LRP correction values stored in LRP table 10 include three values, an endurance correction value (SHIFT_A), a retention timing correction value (SHIFT_B) and a read disturb correction value (SHIFT_C) and the LRP circuit 7 is operable to identify either the endurance value, the retention timing correction value or the read disturb correction value and add the identified value to the voltage shift value of each of the threshold voltages in the set of updated threshold voltage offset values corresponding to the page group of the closed block to obtain a first set of local reference positioning threshold voltage offset values. A different one of the endurance value, the retention timing correction value and the read disturb correction value is then identified and is added to the voltage shift value of each of the threshold voltages in the set of updated threshold voltage offset values corresponding to the page group of the closed block to obtain a second set of LRP threshold voltage offset values. The one of the endurance value, the retention timing correction value and the read disturb correction value that has not yet been used is then identified and is added to the voltage shift value of each of the threshold voltages in the set of updated threshold voltage offset values corresponding to the page group of the closed block to obtain a third set of LRP threshold voltage offset values. The blocks may be associated with different sets of voltage offsets corresponding to different blocks, which may consist of threshold voltages for said offset values. The threshold voltage may be applied to determine read values/operations for the plurality of memory blocks, see Marelli paragraph [0022], Threshold voltage shift reads are performed by sending a threshold voltage shift read instruction to a NAND device 20 that includes one or more threshold voltage offset value that is to be used by the NAND device 20 in performing the read. Threshold voltage offset values, that may also be referred to hereinafter as simply “offset values” or “offsets” indicate the amount by which the threshold voltage that is used to perform the read is to be offset from a corresponding default threshold voltage and are specified by the manufacturer of the NAND device 20. In the present embodiment NAND devices 20 will perform threshold voltage shift reads using offset values of −2, −1, 0, +1 and +2. For MLC NAND devices and TLC NAND devices, reads are required at more than one threshold voltage to identify the value of a particular bit. Therefore, threshold voltage shift read instructions for MLC NAND or TLC NAND devices 20 will include two or more threshold voltage offset values, one threshold voltage offset value for each voltage position required to identify the particular bit being read. In response to receiving a threshold voltage shift read instruction that includes the required threshold voltage offset values, NAND device 20 is operable to perform reads at threshold voltages corresponding to the indicated threshold voltage offset values to generate a codeword that indicates the read results. The blocks may be implemented as block groups/families, see Marelli paragraph [0098], In an alternate embodiment the usage characteristic threshold is a block group threshold (e.g., determining the number of P/E cycles for all blocks in a block group or the greatest number of P/E cycles for any block in the group and comparing it to a corresponding block group P/E threshold), and all subsequent reads of blocks in the block group meeting the usage characteristic threshold are performed using a threshold voltage shift read instruction).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim with those of Marelli. Marelli teaches associating a first block and second block with different sets of voltage offsets that are to be applied. The voltage offset values can also be related to the aforementioned proximity condition. Using different voltage offsets allows the system to more easily identify certain elements such as storage patterns, index markers, retention timers among other various features. The voltage offsets allow for correction values to be more easily implemented (Marelli paragraph [0082], Referring now to step 118 of FIG. 5, local reference positioning (LRP) operation is performed by LRP circuit 7 that is operable to calculate and store LRP reference voltage offsets in the background immediately after each calculation of a new set of updated threshold voltage offset values in steps 201-213. In the present embodiment memory storage 4 of FIG. 1 includes a local reference positioning (LRP) table 10 that includes sets of local reference positioning threshold voltage correction values and corresponding index values that identify different combinations of endurance events, retention timer events and read disturb events. In this embodiment local reference positioning (LRP) circuit 7 is operable to identify an index value that corresponds to the endurance events, retention timer events and read disturb events occurring in the closed block and index the LRP table 10 using the identified index value to obtain a local reference positioning correction value. The local reference positioning circuit 7 is then operable to add the local reference position correction value to the most recently determined set of updated threshold voltage offset values to obtain the set of local reference positioning threshold voltage offset values).


Claims 2, 7-9, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serna in view of Kim in further view of Marelli as applied to claims 1 and 15 above, and further in view of Higgins et al. (US Publication No. 2013/0060994 – “Higgins”).

Regarding claim 2, Serna in view of Kim in further view of Marelli and further in view of Higgins teaches The system of claim 1, wherein the proximity condition comprises a time period between a time of starting the first block family and a time of ending the second block family (Higgins paragraphs [0009-0010], The present invention provides a method of operation of a non-volatile memory management system including: selecting a specific time period by a unit controller; establishing a first time pool having super blocks written during the specific time period; and promoting to a second time pool, the super blocks from the first time pool, at the lapse of the specific time period. [0010] The present invention provides a non-volatile memory management system, including: a unit controller for selecting a specific time period; a non-volatile memory array configured by the unit controller for establishing a first time pool having super blocks written during the specific time period; and a system control random access memory coupled to the unit controller for promoting to a second time pool the super blocks from the first time pool at the lapse of the specific time period. Higgins teaches analyzing a plurality of groups of blocks for a time threshold condition, specifically looking at the elapsed time period between the starting and ending of a block time. For further detail, see Higgins paragraph [0005], Flash memory and other non-volatile memories are often grouped into sections called “erase blocks.” Each of the cells within an erase block can be electrically programmed selectively by altering the threshold voltage of an individual cell from an initial state. However, cells of the erase block are erased, or reverted to their initial state, generally in a single operation across the entire block. Any data in the erase block that is desired to be retained by the memory device must first be copied to another location or buffer before performing the erase operation, as well as Higgins paragraph [0067], Referring now to FIG. 8, therein is shown an architectural block diagram of an input structure 801 for a data-retention recycling of the non-volatile memory array of FIG. 1. The architectural block diagram of the input structure 801 depicts a super block recycling module 802 having a high priority input 804 and a lower priority input 806. The super block recycling module 802 can perform an initialization of super blocks 808 including erasing, verifying the quality of the flash cells, and initialization of the super blocks 808 in preparation for reuse).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim and Marelli with those of Higgins. Higgins teaches the process of using a starting and ending block time as the condition for determination of the proximity condition. Using the block starting and ending time sets a limit on the amount of time that can elapse between the two groups of blocks (and the data stored on them), ensuring that the data being merged is at least partially relevant to each other and not data stored significantly later (Higgins paragraph [0061], The physical address field 604 can include a physical chip select 612 of two bits, a chip enable bit 614, and an erase block address 616 of 13 bits. The physical address field 604 can also be called a super block address 604. Referring now to FIG. 7, therein is shown a flow diagram of a super block time pool update 701 of the non-volatile memory array of FIG. 1. The flow diagram of the super block time pool update 701 depicts a hardware management message interrupt (HMMI) entry point 702. The flow then proceeds to an effective time update module 704. The effective time update module 704 can calculate the effective time 310 of FIG. 3, for each of the time pools, by considering the read/write disturbs, the supporting technology, the temperature, and the operating voltage. Additionally, as data is frequently written, waiting too long for merging can result in a loss of data that needs to be retained, see Higgins paragraph [0006], In part because of their large block sizes, NAND devices are primarily used for storing data, such as audio, video or image files. Such files are frequently read, but generally infrequently modified. Increasingly, however, NAND devices are being designed into embedded systems. Such systems have need for code and temporary parameter storage as well as data storage. However, code and parameter data requires relatively frequent modification, requiring frequent and extensive movement or buffering of the data in a block that is to be retained. As memory densities continue to increase, block sizes are also tending to increase, thus exacerbating this problem).

Claim 16 is the corresponding non-transitory computer readable medium claim to system claim 2. It is rejected with the same references and rationale.

Regarding claim 7, Serna in view of Kim in further view of Marelli and further in view of Higgins teaches The system of claim 1, wherein the operations further comprise: updating the time-based combining criterion upon detecting a change in a temperature of the memory device (Higgins paragraph [0037], It has been discovered that the unit controller 107 can configure the memory controller 110 to monitor the erase blocks in the non-volatile memory array 116 for conditions that can degrade the read performance of the erase blocks. The conditions that can degrade the read performance of the erase blocks can include the read/write disturbs, time, temperature, or the combination thereof. By considering all of these conditions, the unit controller 107 can calculate the effective time to optimize the movement of data from an initial erase block to a next erase block. The movement of the data initializes the effective time for the data now written into the next erase block. The time-based criteria can be updated based on a change in temperature as well).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim and Marelli with those of Higgins. Higgins teaches updating a time-based criteria in response to a change in the temperature of the memory device, which is vital given that the temperature of the memory device can affect the time requirement for data transmission or voltage requirements for activation (Higgins paragraph [0046], It is understood that some of the parameters, such as the technology response to voltage level and temperature, required for calculating the data retention recycling threshold 306 and the data corruption threshold 308 can be loaded at the time of manufacture. During the operation of the non-volatile memory management system 100, an effective time 310 associated with the data written into the erase blocks can be accelerated beyond the chronological age 302. The effective time 310 can reflect an equivalent aging process of the erase blocks in the non-volatile memory array 116 as the wear due to read/write cycles, voltage, temperature, and time. As an example a new erase block when first written can have the effective time 310 match the chronological age 302, but as the erase block ages due to use the effective time 310 will increase at a faster rate than the chronological age 310).

	Regarding claim 8, Serna teaches A method comprising: determining that a first block family of a plurality of block families of a memory device and a second block family of the plurality of block families satisfy a proximity condition; (Serna paragraphs [0057-0058], At act 207, a determination is made as to whether the eligible logic block(s) identified in act 206 satisfy one or more conditions. As discussed in greater detail below, the conditions may include one or more threshold conditions. For example, the threshold conditions may include temporal threshold conditions, data-dependent threshold conditions, or any other type of threshold conditions. If the one or more threshold conditions are met for at least one of the eligible logic block or blocks (207 YES), then the eligible logic block or blocks is flagged for reconfiguration, and the process 200 continues to act 208. If none of the eligible logic block or blocks satisfies the one or more threshold conditions (207 NO), then none of the logic blocks are flagged and the process 200 ends at act 210. Two separate and distinct logic block groups can be analyzed or compared/contrasted to determine if a proximity (i.e., threshold) condition is met) determining whether the first block family and the second block family meet a time-based combining criterion; (Serna paragraphs [0057-0058], At act 207, a determination is made as to whether the eligible logic block(s) identified in act 206 satisfy one or more conditions. As discussed in greater detail below, the conditions may include one or more threshold conditions. For example, the threshold conditions may include temporal threshold conditions, data-dependent threshold conditions, or any other type of threshold conditions. If the one or more threshold conditions are met for at least one of the eligible logic block or blocks (207 YES), then the eligible logic block or blocks is flagged for reconfiguration, and the process 200 continues to act 208. If none of the eligible logic block or blocks satisfies the one or more threshold conditions (207 NO), then none of the logic blocks are flagged and the process 200 ends at act 210. Two separate and distinct logic block groups can be analyzed or compared/contrasted to determine if a proximity (i.e., threshold) condition is met. As stated, this can be a temporal (time) based condition that makes the determination, for further information see Serna paragraph [0061], Alternatively, a threshold amount of time may be defined relative to other logic blocks of a group of logic blocks. For example, the threshold amount of time may be defined as a multiple of an average elapsed time since the group of logic blocks most recently executed a calculation. The threshold amount of time may be static or dynamic, and may be specified by a user or automatically determined by the IC) responsive to determining that the first block family and the second block family meet the time-based combining criterion, (Serna paragraph [0062], The one or more threshold conditions discussed above with respect to act 207 will now be described in greater detail. In some embodiments, the one or more threshold conditions must be satisfied before an eligible logic block is reconfigured. Thresholds associated with the reconfiguration of the eligible logic block may be dependent on data type or expected data characteristics. For example, if the data is related to execution of a signal filter, threshold conditions for reconfiguration of an eligible logic block may be different than the threshold conditions for reconfiguration of an eligible logic block associated with data related to vibrations through water. The logic block groups can be determined to meet the temporal threshold condition, allowing for the reconfiguration of the aforementioned logic block groups).
	Serna does not teach a first block family of a plurality of block families; a second block family, wherein the first block family is associated with a first set of voltage offsets to be applied to a first plurality of blocks of the first block family, and wherein the second block family is associated with a second set of voltage offsets to be applied to a second plurality of blocks of the second block family; determining whether the first block family and the second block family meet a voltage-based combining criterion; and responsive to determining that the first block family and the second block family meet the voltage-based combining criterion, merging the first block family and the second block family.
However, Kim teaches a first block family of a plurality of block families; a second block family, merging the first block family and the second block family (Kim paragraph [0013], wherein "MD" is the merging determination value, "m" is the total number of the groups of memory blocks, BLKn is the number of memory blocks included in each of the groups of memory blocks, and Wn is a weight assigned to each of the groups of memory blocks. Kim paragraph [0012], According to an embodiment, there is provided an operation method of a data storage device including a plurality of memory blocks. The operation method may include grouping the plurality of memory blocks based on the number of valid pages included in each of the plurality of memory blocks; and determining whether to perform a merging process on the groups of memory blocks based on a merging determination value, which is obtained by the following equation. Kim teaches merging a plurality of groups of memory blocks based on a determination that occurs, see Kim paragraph [0050], The merging determination table may include information for the merging determination module. For example, the merging determination table may include number of valid pages in each group of memory blocks, addresses and number of memory blocks included in each group of memory blocks, weights for each group of memory blocks, comparison thresholds, how many merging processes correspond to the number of the victim blocks, or the like. An example of the merging determination table will be described with reference with FIG. 4).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna with those of Kim. The Serna reference teaches the process of determining whether or not certain blocks or collection of blocks satisfy a particular condition, and performing a reconfiguration based on said determination. However, the Serna reference does not explicitly describe the process of merging together a plurality of memory blocks, which is what the Kim reference teaches. The process of merging blocks together is a common improving feature that can free up valuable memory space and condense the valuable and valid information together, which allows for operations such as garbage collection to occur (Kim paragraph [0009-0010], However, it takes long time to perform an erase operation in the flash memory device. Thus, a controller of the data storage device does not perform an erase operation directly on the programmed memory cells. Instead, the controller of the data storage device programs the valid data into the memory cells that have been erased. [0010] Through the above-described operation of the controller in the data storage device, the flash memory device stores both valid data and invalid data. In some cases, the controller of the data storage device performs a merging process during which valid data are collected into a concentrated region, and the invalid data are erased).
	
	Serna in view of Kim does not teach wherein the first block family is associated with a first set of voltage offsets to be applied to a first plurality of blocks of the first block family, and wherein the second block family is associated with a second set of voltage offsets to be applied to a second plurality of blocks of the second block family; determining whether the first block family and the second block family meet a voltage-based combining criterion; and responsive to determining that the first block family and the second block family meet the voltage-based combining criterion.
However, Marelli teaches wherein the first block family is associated with a first set of voltage offsets to be applied to a first plurality of blocks of the first block family, and wherein the second block family is associated with a second set of voltage offsets to be applied to a second plurality of blocks of the second block family; (Marelli paragraphs [0082-0083], In the present embodiment the LRP correction values stored in LRP table 10 include three values, an endurance correction value (SHIFT_A), a retention timing correction value (SHIFT_B) and a read disturb correction value (SHIFT_C) and the LRP circuit 7 is operable to identify either the endurance value, the retention timing correction value or the read disturb correction value and add the identified value to the voltage shift value of each of the threshold voltages in the set of updated threshold voltage offset values corresponding to the page group of the closed block to obtain a first set of local reference positioning threshold voltage offset values. A different one of the endurance value, the retention timing correction value and the read disturb correction value is then identified and is added to the voltage shift value of each of the threshold voltages in the set of updated threshold voltage offset values corresponding to the page group of the closed block to obtain a second set of LRP threshold voltage offset values. The one of the endurance value, the retention timing correction value and the read disturb correction value that has not yet been used is then identified and is added to the voltage shift value of each of the threshold voltages in the set of updated threshold voltage offset values corresponding to the page group of the closed block to obtain a third set of LRP threshold voltage offset values. The blocks may be associated with different sets of voltage offsets corresponding to different blocks. The blocks may be implemented as block groups/families, see Marelli paragraph [0046], In one embodiment, in addition to grouping pages, blocks are grouped to reduce the number of page groups that need to be managed. In one exemplary embodiment the blocks of each nonvolatile memory device are divided into 32 block groups that may correspond to channels of nonvolatile memory system 1, reducing the number of page groups of each nonvolatile memory device 20 to 768 and reducing the number of page groups in nonvolatile memory system 1 to 98,304. Also see Marelli paragraph [0098], In an alternate embodiment the usage characteristic threshold is a block group threshold (e.g., determining the number of P/E cycles for all blocks in a block group or the greatest number of P/E cycles for any block in the group and comparing it to a corresponding block group P/E threshold), and all subsequent reads of blocks in the block group meeting the usage characteristic threshold are performed using a threshold voltage shift read instruction).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim with those of Marelli. Marelli teaches associating a first block and second block with different sets of voltage offsets that are to be applied. The voltage offset values can also be related to the aforementioned proximity condition. Using different voltage offsets allows the system to more easily identify certain elements such as storage patterns, index markers, retention timers among other various features. The voltage offsets allow for correction values to be more easily implemented (Marelli paragraph [0082], Referring now to step 118 of FIG. 5, local reference positioning (LRP) operation is performed by LRP circuit 7 that is operable to calculate and store LRP reference voltage offsets in the background immediately after each calculation of a new set of updated threshold voltage offset values in steps 201-213. In the present embodiment memory storage 4 of FIG. 1 includes a local reference positioning (LRP) table 10 that includes sets of local reference positioning threshold voltage correction values and corresponding index values that identify different combinations of endurance events, retention timer events and read disturb events. In this embodiment local reference positioning (LRP) circuit 7 is operable to identify an index value that corresponds to the endurance events, retention timer events and read disturb events occurring in the closed block and index the LRP table 10 using the identified index value to obtain a local reference positioning correction value. The local reference positioning circuit 7 is then operable to add the local reference position correction value to the most recently determined set of updated threshold voltage offset values to obtain the set of local reference positioning threshold voltage offset values).

	Serna in view of Kim in further view of Marelli does not teach determining whether the first block family and the second block family meet a voltage-based combining criterion; and responsive to determining that the first block family and the second block family meet the voltage-based combining criterion.
	However, Higgins teaches determining whether the first block family and the second block family meet a voltage-based combining criterion; (Higgins paragraph [0036], The unit controller 107 can receive an indication of the current temperature and the operating voltage applied to the non-volatile memory array 116 by interrogating a threshold sensor 120. Based on the input received from the threshold sensor 120, the unit controller 107 can determine an effective time, which indicates the adjusted data age of the erase blocks based on temperature, time since written, read/write disturbs, or a combination thereof. A threshold sensor can be analyzed to determine if a voltage threshold requirement has been satisfied) and responsive to determining that the first block family and the second block family meet the voltage-based combining criterion, (Higgins paragraph [0005], Flash memory and other non-volatile memories are often grouped into sections called “erase blocks.” Each of the cells within an erase block can be electrically programmed selectively by altering the threshold voltage of an individual cell from an initial state. However, cells of the erase block are erased, or reverted to their initial state, generally in a single operation across the entire block. Any data in the erase block that is desired to be retained by the memory device must first be copied to another location or buffer before performing the erase operation. If the threshold voltage requirement is satisfied, the operation for transferring/copying data should be initiated).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim and Marelli with those of Higgins. Higgins teaches a process of determining that the plurality of block collections meets a voltage requirement/threshold and can perform an operation (i.e., data transfer) based on the voltage threshold determination. This improvement ensures that a minimum voltage requirement is established for the operations performed later, given the importance of the measured voltage on the data integrity of the memory system (Higgins paragraph [0045], In order to maintain data integrity, in the non-volatile memory management system 100, all of the erase blocks in the Nth time pool 210 must be transferred to unused erase blocks that are assigned to the first time pool 202 of FIG. 2 prior to reaching the data corruption threshold 308. The data retention recycling threshold 306 and the data corruption threshold 308 are variables dependent on the process technology of the non-volatile memory array 116 of FIG. 1, the voltage applied to the non-volatile memory array 116, the temperature of the non-volatile memory array 116, as well as the elapsed time since the data was written into the erase blocks).

	Regarding claim 9, Serna in view of Kim in further view of Marelli and further in view of Higgins teaches The method of claim 8, wherein the proximity condition comprises a time period between a time of starting the first block family and a time of ending the second block family (Higgins paragraphs [0009-0010], The present invention provides a method of operation of a non-volatile memory management system including: selecting a specific time period by a unit controller; establishing a first time pool having super blocks written during the specific time period; and promoting to a second time pool, the super blocks from the first time pool, at the lapse of the specific time period. [0010] The present invention provides a non-volatile memory management system, including: a unit controller for selecting a specific time period; a non-volatile memory array configured by the unit controller for establishing a first time pool having super blocks written during the specific time period; and a system control random access memory coupled to the unit controller for promoting to a second time pool the super blocks from the first time pool at the lapse of the specific time period. Higgins teaches analyzing a plurality of groups of blocks for a time threshold condition, specifically looking at the elapsed time period between the starting and ending of a block time. For further detail, see Higgins paragraph [0005], Flash memory and other non-volatile memories are often grouped into sections called “erase blocks.” Each of the cells within an erase block can be electrically programmed selectively by altering the threshold voltage of an individual cell from an initial state. However, cells of the erase block are erased, or reverted to their initial state, generally in a single operation across the entire block. Any data in the erase block that is desired to be retained by the memory device must first be copied to another location or buffer before performing the erase operation, as well as Higgins paragraph [0067], Referring now to FIG. 8, therein is shown an architectural block diagram of an input structure 801 for a data-retention recycling of the non-volatile memory array of FIG. 1. The architectural block diagram of the input structure 801 depicts a super block recycling module 802 having a high priority input 804 and a lower priority input 806. The super block recycling module 802 can perform an initialization of super blocks 808 including erasing, verifying the quality of the flash cells, and initialization of the super blocks 808 in preparation for reuse).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim and Marelli with those of Higgins. Higgins teaches the process of using a starting and ending block time as the condition for determination of the proximity condition. Using the block starting and ending time sets a limit on the amount of time that can elapse between the two groups of blocks (and the data stored on them), ensuring that the data being merged is at least partially relevant to each other and not data stored significantly later (Higgins paragraph [0061], The physical address field 604 can include a physical chip select 612 of two bits, a chip enable bit 614, and an erase block address 616 of 13 bits. The physical address field 604 can also be called a super block address 604. Referring now to FIG. 7, therein is shown a flow diagram of a super block time pool update 701 of the non-volatile memory array of FIG. 1. The flow diagram of the super block time pool update 701 depicts a hardware management message interrupt (HMMI) entry point 702. The flow then proceeds to an effective time update module 704. The effective time update module 704 can calculate the effective time 310 of FIG. 3, for each of the time pools, by considering the read/write disturbs, the supporting technology, the temperature, and the operating voltage. Additionally, as data is frequently written, waiting too long for merging can result in a loss of data that needs to be retained, see Higgins paragraph [0006], In part because of their large block sizes, NAND devices are primarily used for storing data, such as audio, video or image files. Such files are frequently read, but generally infrequently modified. Increasingly, however, NAND devices are being designed into embedded systems. Such systems have need for code and temporary parameter storage as well as data storage. However, code and parameter data requires relatively frequent modification, requiring frequent and extensive movement or buffering of the data in a block that is to be retained. As memory densities continue to increase, block sizes are also tending to increase, thus exacerbating this problem).

	Regarding claim 14, Serna in view of Kim in further view of Marelli and further in view of Higgins teaches The method of claim 8 further comprising: updating the time-based combining criterion upon detecting a change in a temperature of the memory device (Higgins paragraph [0037], It has been discovered that the unit controller 107 can configure the memory controller 110 to monitor the erase blocks in the non-volatile memory array 116 for conditions that can degrade the read performance of the erase blocks. The conditions that can degrade the read performance of the erase blocks can include the read/write disturbs, time, temperature, or the combination thereof. By considering all of these conditions, the unit controller 107 can calculate the effective time to optimize the movement of data from an initial erase block to a next erase block. The movement of the data initializes the effective time for the data now written into the next erase block. The time-based criteria can be updated based on a change in temperature as well).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim and Marelli with those of Higgins. Higgins teaches updating a time-based criteria in response to a change in the temperature of the memory device, which is vital given that the temperature of the memory device can affect the time requirement for data transmission or voltage requirements for activation (Higgins paragraph [0046], It is understood that some of the parameters, such as the technology response to voltage level and temperature, required for calculating the data retention recycling threshold 306 and the data corruption threshold 308 can be loaded at the time of manufacture. During the operation of the non-volatile memory management system 100, an effective time 310 associated with the data written into the erase blocks can be accelerated beyond the chronological age 302. The effective time 310 can reflect an equivalent aging process of the erase blocks in the non-volatile memory array 116 as the wear due to read/write cycles, voltage, temperature, and time. As an example a new erase block when first written can have the effective time 310 match the chronological age 302, but as the erase block ages due to use the effective time 310 will increase at a faster rate than the chronological age 310).


Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serna in view of Kim in further view of Marelli and further in view of Higgins as applied to claims 2 and 16 above, and further in view of Taylor et al. (US Patent No. 8,799,927 -- "Taylor").

	Regarding claim 3, Serna in view of Kim in further view of Marelli and further in view of Higgins and further in view of Taylor teaches The system of claim 2, wherein the time-based combining criterion comprises a multiplier of the time period (Taylor column 3; lines 24-45, The first call to the first routine and the second call to the second routine may each identify an object as a parameter, wherein said object includes said state information for the sequence, and wherein the first routine and the second routine are methods of the object. The noteworthiness criteria may specify iterative count-based intervals whereby a next noteworthy event is determined based on a minimum number of event occurrences between the next noteworthy event in the sequence and the previous noteworthy event in the sequence. The noteworthiness criteria may specify time-based intervals whereby a next noteworthy event is determined based on a minimum amount of time having elapsed between the next noteworthy event in the sequence and the previous noteworthy event in the sequence. The noteworthiness may specify that a number of non-noteworthy events between successive noteworthy events increases by a multiplicative factor. The time-based criteria for determination may comprise a multiplicative factor for the given time period/interval, also see Taylor claim 7, wherein said noteworthiness criteria includes a third parameter identifying the growth factor denoting a multiplicative amount by which an interval denoting a next noteworthy event occurrence increases when said counter is updated to a value that identifies a position in said sequence that is greater than or equal to the first position and that corresponds to an event occurrence of the sequence that is noteworthy).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim and Marelli and Higgins with those of Taylor. Taylor teaches a time-based criterion comprising a multiplier for the time period/interval. The use of a multiplicative factor for the time-based criteria may ensure that a minimum amount of time passes between events and adds an extra layer of flexibility for the system to modify the time-based threshold requirement even after it has been determined (Taylor column 3; lines 24-45, The first call to the first routine and the second call to the second routine may each identify an object as a parameter, wherein said object includes said state information for the sequence, and wherein the first routine and the second routine are methods of the object. The noteworthiness criteria may specify iterative count-based intervals whereby a next noteworthy event is determined based on a minimum number of event occurrences between the next noteworthy event in the sequence and the previous noteworthy event in the sequence. The noteworthiness criteria may specify time-based intervals whereby a next noteworthy event is determined based on a minimum amount of time having elapsed between the next noteworthy event in the sequence and the previous noteworthy event in the sequence. The noteworthiness may specify that a number of non-noteworthy events between successive noteworthy events increases by a multiplicative factor).

Claims 10 and 17 is the corresponding method and non-transitory computer readable medium claim to system claim 3. It is rejected with the same references and rationale.


Claims 4-5 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serna in view of Kim in further view of Marelli as applied to claims 1 and 15 above, in further view of Pletka et al. (US Publication No. 2020/0066353 -- "Pletka").

	Regarding claim 4, Serna in view of Kim in further view of Marelli and further in view of Pletka teaches The system of claim 1, wherein the first block family and the second block family are assigned to a first threshold voltage offset bin (Pletka paragraph [0064], At block 1012, the controller reads data from the memory unit utilizing the read voltage threshold offsets in the updated offset set and notes the BER obtained through the use of each offset. The controller then determines at block 1008 whether or not the offset resulting in the optimal BER for the memory unit was found utilizing the updated offset set. If not, the process returns to block 1010 and following blocks, which have been described. In so doing, the controller incrementally approaches the optimal or near optimal offset that results in the optimal BER for the page. If the controller instead determines at block 1008 that it has found the offset that results in the optimal BER for the page, the controller records the read voltage threshold(s) and/or offsets providing the optimal BER for the page (block 1014). Pletka paragraph [0065], The process passes from block 1014 to block 1016, which illustrates the controller determining if all relevant pages of the page group have been processed. If not, the process returns to block 1002, which has been described. If, however, all relevant pages of the page group have been processed, the controller determines and records in read voltage thresholds 336 the new read voltage thresholds and/or offsets to be employed to read from page in the page group during the next calibration interval (block 1018). The memory storage units can be assigned a particular threshold voltage offset set, also see Pletka paragraph [0012], FIGS. 4A-4B depict initial and subsequent programmed threshold voltage distributions for an exemplary multi-level cell (MLC) NAND flash memory).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim and Marelli with those of Pletka. Pletka teaches using an assigned threshold voltage offset for the memory storage units. Using the voltage offset values allows for the memory system to obtain an optimized BER (bit error rate), see Pletka paragraph [0064-0065], At block 1012, the controller reads data from the memory unit utilizing the read voltage threshold offsets in the updated offset set and notes the BER obtained through the use of each offset. The controller then determines at block 1008 whether or not the offset resulting in the optimal BER for the memory unit was found utilizing the updated offset set. If not, the process returns to block 1010 and following blocks, which have been described. In so doing, the controller incrementally approaches the optimal or near optimal offset that results in the optimal BER for the page. If the controller instead determines at block 1008 that it has found the offset that results in the optimal BER for the page, the controller records the read voltage threshold(s) and/or offsets providing the optimal BER for the page (block 1014). The process passes from block 1014 to block 1016, which illustrates the controller determining if all relevant pages of the page group have been processed. If not, the process returns to block 1002, which has been described. If, however, all relevant pages of the page group have been processed, the controller determines and records in read voltage thresholds 336 the new read voltage thresholds and/or offsets to be employed to read from page in the page group during the next calibration interval (block 1018)).

Claim 18 is the corresponding non-transitory computer readable medium claim to system claim 4. It is rejected with the same references and rationale.

	Regarding claim 5, Serna in view of Kim in further view of Marelli and further in view of Pletka teaches The system of claim 4, wherein the operations further comprise: determining that a third block family and a fourth block family satisfy the proximity condition; (Serna paragraphs [0057-0058], At act 207, a determination is made as to whether the eligible logic block(s) identified in act 206 satisfy one or more conditions. As discussed in greater detail below, the conditions may include one or more threshold conditions. For example, the threshold conditions may include temporal threshold conditions, data-dependent threshold conditions, or any other type of threshold conditions. If the one or more threshold conditions are met for at least one of the eligible logic block or blocks (207 YES), then the eligible logic block or blocks is flagged for reconfiguration, and the process 200 continues to act 208. If none of the eligible logic block or blocks satisfies the one or more threshold conditions (207 NO), then none of the logic blocks are flagged and the process 200 ends at act 210. Two separate and distinct logic block groups can be analyzed or compared/contrasted to determine if a proximity (i.e., threshold) condition is met) responsive to determining that the third block family and the fourth block family are assigned to a second threshold voltage offset bin, (Pletka paragraph [0064], At block 1012, the controller reads data from the memory unit utilizing the read voltage threshold offsets in the updated offset set and notes the BER obtained through the use of each offset. The controller then determines at block 1008 whether or not the offset resulting in the optimal BER for the memory unit was found utilizing the updated offset set. If not, the process returns to block 1010 and following blocks, which have been described. In so doing, the controller incrementally approaches the optimal or near optimal offset that results in the optimal BER for the page. If the controller instead determines at block 1008 that it has found the offset that results in the optimal BER for the page, the controller records the read voltage threshold(s) and/or offsets providing the optimal BER for the page (block 1014). Pletka paragraph [0065], The process passes from block 1014 to block 1016, which illustrates the controller determining if all relevant pages of the page group have been processed. If not, the process returns to block 1002, which has been described. If, however, all relevant pages of the page group have been processed, the controller determines and records in read voltage thresholds 336 the new read voltage thresholds and/or offsets to be employed to read from page in the page group during the next calibration interval (block 1018). The memory storage units can be assigned a particular threshold voltage offset set, also see Pletka paragraph [0012], FIGS. 4A-4B depict initial and subsequent programmed threshold voltage distributions for an exemplary multi-level cell (MLC) NAND flash memory) determining whether the third block family and the fourth block family meet a second time-based combining criterion; (Serna paragraphs [0057-0058], At act 207, a determination is made as to whether the eligible logic block(s) identified in act 206 satisfy one or more conditions. As discussed in greater detail below, the conditions may include one or more threshold conditions. For example, the threshold conditions may include temporal threshold conditions, data-dependent threshold conditions, or any other type of threshold conditions. If the one or more threshold conditions are met for at least one of the eligible logic block or blocks (207 YES), then the eligible logic block or blocks is flagged for reconfiguration, and the process 200 continues to act 208. If none of the eligible logic block or blocks satisfies the one or more threshold conditions (207 NO), then none of the logic blocks are flagged and the process 200 ends at act 210. Two separate and distinct logic block groups can be analyzed or compared/contrasted to determine if a proximity (i.e.,threshold) condition is met. As stated, this can be a temporal (time) based condition that makes the determination, for further information see Serna paragraph [0061], Alternatively, a threshold amount of time may be defined relative to other logic blocks of a group of logic blocks. For example, the threshold amount of time may be defined as a multiple of an average elapsed time since the group of logic blocks most recently executed a calculation. The threshold amount of time may be static or dynamic, and may be specified by a user or automatically determined by the IC. As taught in the Serna reference, the teachings are not limited to a singular time-based criteria, but may contain a plurality of threshold conditions for time-based criteria) and responsive to determining that the third block family and the fourth block family meet the second time-based combining criterion, (Serna paragraph [0062], The one or more threshold conditions discussed above with respect to act 207 will now be described in greater detail. In some embodiments, the one or more threshold conditions must be satisfied before an eligible logic block is reconfigured. Thresholds associated with the reconfiguration of the eligible logic block may be dependent on data type or expected data characteristics. For example, if the data is related to execution of a signal filter, threshold conditions for reconfiguration of an eligible logic block may be different than the threshold conditions for reconfiguration of an eligible logic block associated with data related to vibrations through water. The logic block groups can be determined to meet the temporal threshold condition, allowing for the reconfiguration of the aforementioned logic block groups) merging the third block family and the fourth block family (Kim paragraph [0012], According to an embodiment, there is provided an operation method of a data storage device including a plurality of memory blocks. The operation method may include grouping the plurality of memory blocks based on the number of valid pages included in each of the plurality of memory blocks; and determining whether to perform a merging process on the groups of memory blocks based on a merging determination value, which is obtained by the following equation. Kim teaches merging a plurality of groups of memory blocks based on a determination that occurs, see Kim paragraph [0050], The merging determination table may include information for the merging determination module. For example, the merging determination table may include number of valid pages in each group of memory blocks, addresses and number of memory blocks included in each group of memory blocks, weights for each group of memory blocks, comparison thresholds, how many merging processes correspond to the number of the victim blocks, or the like. An example of the merging determination table will be described with reference with FIG. 4).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim and Marelli with those of Pletka. Pletka teaches using an assigned threshold voltage offset for the memory storage units. Using the voltage offset values allows for the memory system to obtain an optimized BER (bit error rate), see Pletka paragraph [0064-0065], At block 1012, the controller reads data from the memory unit utilizing the read voltage threshold offsets in the updated offset set and notes the BER obtained through the use of each offset. The controller then determines at block 1008 whether or not the offset resulting in the optimal BER for the memory unit was found utilizing the updated offset set. If not, the process returns to block 1010 and following blocks, which have been described. In so doing, the controller incrementally approaches the optimal or near optimal offset that results in the optimal BER for the page. If the controller instead determines at block 1008 that it has found the offset that results in the optimal BER for the page, the controller records the read voltage threshold(s) and/or offsets providing the optimal BER for the page (block 1014). The process passes from block 1014 to block 1016, which illustrates the controller determining if all relevant pages of the page group have been processed. If not, the process returns to block 1002, which has been described. If, however, all relevant pages of the page group have been processed, the controller determines and records in read voltage thresholds 336 the new read voltage thresholds and/or offsets to be employed to read from page in the page group during the next calibration interval (block 1018)).

Claim 19 is the corresponding non-transitory computer readable medium claim to system claim 5. It is rejected with the same references and rationale.


Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serna in view of Kim in further view of Marelli and further in view of Higgins as applied to claim 8 above, and further in view of Pletka.

Regarding claim 11, Serna in view of Kim in further view of Marelli in further view of Higgins and further in view of Pletka teaches The method of claim 8, wherein the first block family and the second block family are assigned to a threshold voltage offset bin (Pletka paragraph [0064], At block 1012, the controller reads data from the memory unit utilizing the read voltage threshold offsets in the updated offset set and notes the BER obtained through the use of each offset. The controller then determines at block 1008 whether or not the offset resulting in the optimal BER for the memory unit was found utilizing the updated offset set. If not, the process returns to block 1010 and following blocks, which have been described. In so doing, the controller incrementally approaches the optimal or near optimal offset that results in the optimal BER for the page. If the controller instead determines at block 1008 that it has found the offset that results in the optimal BER for the page, the controller records the read voltage threshold(s) and/or offsets providing the optimal BER for the page (block 1014). Pletka paragraph [0065], The process passes from block 1014 to block 1016, which illustrates the controller determining if all relevant pages of the page group have been processed. If not, the process returns to block 1002, which has been described. If, however, all relevant pages of the page group have been processed, the controller determines and records in read voltage thresholds 336 the new read voltage thresholds and/or offsets to be employed to read from page in the page group during the next calibration interval (block 1018). The memory storage units can be assigned a particular threshold voltage offset set, also see Pletka paragraph [0012], FIGS. 4A-4B depict initial and subsequent programmed threshold voltage distributions for an exemplary multi-level cell (MLC) NAND flash memory).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim, Marelli and Higgins with those of Pletka. Pletka teaches using an assigned threshold voltage offset for the memory storage units. Using the voltage offset values allows for the memory system to obtain an optimized BER (bit error rate), see Pletka paragraph [0064-0065], At block 1012, the controller reads data from the memory unit utilizing the read voltage threshold offsets in the updated offset set and notes the BER obtained through the use of each offset. The controller then determines at block 1008 whether or not the offset resulting in the optimal BER for the memory unit was found utilizing the updated offset set. If not, the process returns to block 1010 and following blocks, which have been described. In so doing, the controller incrementally approaches the optimal or near optimal offset that results in the optimal BER for the page. If the controller instead determines at block 1008 that it has found the offset that results in the optimal BER for the page, the controller records the read voltage threshold(s) and/or offsets providing the optimal BER for the page (block 1014). The process passes from block 1014 to block 1016, which illustrates the controller determining if all relevant pages of the page group have been processed. If not, the process returns to block 1002, which has been described. If, however, all relevant pages of the page group have been processed, the controller determines and records in read voltage thresholds 336 the new read voltage thresholds and/or offsets to be employed to read from page in the page group during the next calibration interval (block 1018)).

	Regarding claim 12, Serna in view of Kim in further view of Marelli in further view of Higgins and further in view of Pletka teaches The method of claim 11 further comprising: determining that a third block family and a fourth block family satisfy the proximity condition; (Serna paragraphs [0057-0058], At act 207, a determination is made as to whether the eligible logic block(s) identified in act 206 satisfy one or more conditions. As discussed in greater detail below, the conditions may include one or more threshold conditions. For example, the threshold conditions may include temporal threshold conditions, data-dependent threshold conditions, or any other type of threshold conditions. If the one or more threshold conditions are met for at least one of the eligible logic block or blocks (207 YES), then the eligible logic block or blocks is flagged for reconfiguration, and the process 200 continues to act 208. If none of the eligible logic block or blocks satisfies the one or more threshold conditions (207 NO), then none of the logic blocks are flagged and the process 200 ends at act 210. Two separate and distinct logic block groups can be analyzed or compared/contrasted to determine if a proximity (i.e., threshold) condition is met) responsive to determining that the third block family and the fourth block family are assigned to a second threshold voltage offset bin, (Pletka paragraph [0064], At block 1012, the controller reads data from the memory unit utilizing the read voltage threshold offsets in the updated offset set and notes the BER obtained through the use of each offset. The controller then determines at block 1008 whether or not the offset resulting in the optimal BER for the memory unit was found utilizing the updated offset set. If not, the process returns to block 1010 and following blocks, which have been described. In so doing, the controller incrementally approaches the optimal or near optimal offset that results in the optimal BER for the page. If the controller instead determines at block 1008 that it has found the offset that results in the optimal BER for the page, the controller records the read voltage threshold(s) and/or offsets providing the optimal BER for the page (block 1014). Pletka paragraph [0065], The process passes from block 1014 to block 1016, which illustrates the controller determining if all relevant pages of the page group have been processed. If not, the process returns to block 1002, which has been described. If, however, all relevant pages of the page group have been processed, the controller determines and records in read voltage thresholds 336 the new read voltage thresholds and/or offsets to be employed to read from page in the page group during the next calibration interval (block 1018). The memory storage units can be assigned a particular threshold voltage offset set, also see Pletka paragraph [0012], FIGS. 4A-4B depict initial and subsequent programmed threshold voltage distributions for an exemplary multi-level cell (MLC) NAND flash memory) determining whether the third block family and the fourth block family meet a second time-based combining criterion associated with the second threshold voltage offset bin; (Serna paragraphs [0057-0058], At act 207, a determination is made as to whether the eligible logic block(s) identified in act 206 satisfy one or more conditions. As discussed in greater detail below, the conditions may include one or more threshold conditions. For example, the threshold conditions may include temporal threshold conditions, data-dependent threshold conditions, or any other type of threshold conditions. If the one or more threshold conditions are met for at least one of the eligible logic block or blocks (207 YES), then the eligible logic block or blocks is flagged for reconfiguration, and the process 200 continues to act 208. If none of the eligible logic block or blocks satisfies the one or more threshold conditions (207 NO), then none of the logic blocks are flagged and the process 200 ends at act 210. Two separate and distinct logic block groups can be analyzed or compared/contrasted to determine if a proximity (i.e., threshold) condition is met. As stated, this can be a temporal (time) based condition that makes the determination, for further information see Serna paragraph [0061], Alternatively, a threshold amount of time may be defined relative to other logic blocks of a group of logic blocks. For example, the threshold amount of time may be defined as a multiple of an average elapsed time since the group of logic blocks most recently executed a calculation. The threshold amount of time may be static or dynamic, and may be specified by a user or automatically determined by the IC. As taught in the Serna reference, the teachings are not limited to a singular time-based criteria, but may contain a plurality of threshold conditions for time-based criteria) and responsive to determining that the third block family and the fourth block family meet the second time-based combining criterion and the voltage-based combining criterion, (Serna paragraph [0062], The one or more threshold conditions discussed above with respect to act 207 will now be described in greater detail. In some embodiments, the one or more threshold conditions must be satisfied before an eligible logic block is reconfigured. Thresholds associated with the reconfiguration of the eligible logic block may be dependent on data type or expected data characteristics. For example, if the data is related to execution of a signal filter, threshold conditions for reconfiguration of an eligible logic block may be different than the threshold conditions for reconfiguration of an eligible logic block associated with data related to vibrations through water. The logic block groups can be determined to meet the temporal threshold condition, allowing for the reconfiguration of the aforementioned logic block groups) merging the third block family and the fourth block family (Kim paragraph [0012], According to an embodiment, there is provided an operation method of a data storage device including a plurality of memory blocks. The operation method may include grouping the plurality of memory blocks based on the number of valid pages included in each of the plurality of memory blocks; and determining whether to perform a merging process on the groups of memory blocks based on a merging determination value, which is obtained by the following equation. Kim teaches merging a plurality of groups of memory blocks based on a determination that occurs, see Kim paragraph [0050], The merging determination table may include information for the merging determination module. For example, the merging determination table may include number of valid pages in each group of memory blocks, addresses and number of memory blocks included in each group of memory blocks, weights for each group of memory blocks, comparison thresholds, how many merging processes correspond to the number of the victim blocks, or the like. An example of the merging determination table will be described with reference with FIG. 4).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim, Marelli and Higgins with those of Pletka. Pletka teaches using an assigned threshold voltage offset for the memory storage units. Using the voltage offset values allows for the memory system to obtain an optimized BER (bit error rate), see Pletka paragraph [0064-0065], At block 1012, the controller reads data from the memory unit utilizing the read voltage threshold offsets in the updated offset set and notes the BER obtained through the use of each offset. The controller then determines at block 1008 whether or not the offset resulting in the optimal BER for the memory unit was found utilizing the updated offset set. If not, the process returns to block 1010 and following blocks, which have been described. In so doing, the controller incrementally approaches the optimal or near optimal offset that results in the optimal BER for the page. If the controller instead determines at block 1008 that it has found the offset that results in the optimal BER for the page, the controller records the read voltage threshold(s) and/or offsets providing the optimal BER for the page (block 1014). The process passes from block 1014 to block 1016, which illustrates the controller determining if all relevant pages of the page group have been processed. If not, the process returns to block 1002, which has been described. If, however, all relevant pages of the page group have been processed, the controller determines and records in read voltage thresholds 336 the new read voltage thresholds and/or offsets to be employed to read from page in the page group during the next calibration interval (block 1018)).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serna in view of Kim in further view of Marelli in further view of Higgins as applied to claim 8 above, and further in view of Sakurada et al. (US Publication No. 2019/0080747 -- "Sakurada").

	Regarding claim 13, Serna in view of Kim in further view of Marelli in further view of Higgins and further in view of Sakurada teaches The method of claim 8, wherein the voltage-based combining criterion is based on a data state metric of each block family of the plurality of block families (Sakurada paragraph [0282], According to the configurations, the controller 200 can set various read conditions in the NAND flash memory 100 before data is read from a memory cell. Examples of the read conditions include designation of the latch circuit to be used for storing the read data, a read level, an operation to be performed for the read data, the number of read times, and a voltage shift amount. Owing to this, even when a complicated soft bit is calculated, the data required for this calculation can be collected in the same latch circuits, and the necessary operation can be executed. The soft bit can be obtained easily and at high speed. Accordingly, the semiconductor memory device, the controller, and the memory system including these can have improved performance. Here the voltage condition/criteria is based on a data metric related to the voltage shift amount of the NAND flash memory, which corresponds to the concept of data state metric as in the instant application, also see Sakurada paragraph [0281], Furthermore, when first number-of-times information (the number-of-times information in FIG. 9) representing the number of read times, first voltage information (SFT1-SFT7 in FIG. 9) regarding read voltages, and read commands (tracking read in FIG. 10) for reading the data stored in the first memory cell are externally received, the data reading from the first memory cell is repeated by the number of times (AR1-AR7 in FIG. 13) based on the first number-of-times information, and a read voltage is varied (-3.DELTA. through +3.DELTA. in FIG. 13) based on the first voltage information each time the data reading is repeated).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Serna and Kim, Marelli and Higgins with those of Sakurada. Sakurada teaches using a voltage shift amount to be used for the voltage-based criteria used to determine particular NAND flash memory operations. This allows for improved performance by allowing for the necessary operation information to be obtained at high speeds and without any significant or major delays (Sakurada paragraph [0282], According to the configurations, the controller 200 can set various read conditions in the NAND flash memory 100 before data is read from a memory cell. Examples of the read conditions include designation of the latch circuit to be used for storing the read data, a read level, an operation to be performed for the read data, the number of read times, and a voltage shift amount. Owing to this, even when a complicated soft bit is calculated, the data required for this calculation can be collected in the same latch circuits, and the necessary operation can be executed. The soft bit can be obtained easily and at high speed. Accordingly, the semiconductor memory device, the controller, and the memory system including these can have improved performance).

Allowable Subject Matter
Claims 6 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Dependent claims 6 and 20 recite allowable subject matter further limiting the inventive concept described in dependent claim 4. The claims recite the limitations of the operations above, but further define the operations to the determination of a third and fourth block family satisfying the proximity condition, wherein the determination of the third and fourth block family determines whether a second threshold voltage offset bin that is assigned to them meets a voltage-based combining criterion. Additionally, the second threshold voltage offset bin corresponds to a time after program that is longer than a second time after program corresponding to a previously described first threshold voltage offset bin. Responsive to the determination that the third and fourth family block meet this voltage-based combining criterion, the third and fourth block families are merged together. The specific determination of the proximity condition and the defining of the first and second voltage threshold offset bins and their connection to the time after program amount is novel in the technological field and would be allowable if added to an independent claim.

Response to Arguments
Applicant’s arguments, see pages 2-6 (numbered pages 8-12), filed June 29th, 2022, with respect to the rejection(s) of claim(s) Claims 1-5 and 7-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Serna in view of Kim in further view of Marelli et al. (US Publication No. 2018/0033491 -- "Marelli").
The independent claims have been amended to recite further features regarding the determining of the blocks satisfying a proximity condition. The claims now recite that the block families are associated with a first and second set of voltage offsets, which are applied to the corresponding plurality of blocks. Additionally, claim 15 recites the usage of a threshold voltage offset as a read threshold feature to determine read operation execution. The reference Marelli has been added to the current office action to disclose these features, as cited above in the 35 U.S.C. 103 Rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136    

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136